DETAILED ACTION
Status of Claims
	Claims 1-3, 5 and 7-31 are pending.
	Claims 4 and 6 are cancelled. 
	Claims 12-13, 18-20 and 28-31 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitate by amendment. 
	
Election/Restrictions
Newly submitted claims 28-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the groups of invention (group I, group II) do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical features of a tank containing a plurality of ultrasonic transducers and control circuitry.  Additionally, claims 12-13 have been amended to depend from withdrawn claim 18 therefore claims 12-13 are withdrawn from consideration.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-13 and 28-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 22 is objected to because of the following informalities:  the phrase “the control circuitry is configured control” may be more appropriately written as “the circuitry is configured to control”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, claim 11 depends on claim 10.  It is unclear what claim limitations are further required by claim 11 since claim 11 appears to recite the same, but reversed claim language of claim 10.  
Claim 15 recites the limitation "the acoustic range" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7, 10-11, 15-17 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshina (JP 55-100999), in view of Oeftering et al. (US 6,368,482) and in view of Rooklyn (EP 0326021).
Regarding claim 1, Hoshina discloses an electrodeposition coating (= e-coat) system (title), comprising:
An electrodeposition vessel (22) comprising an electrodeposition coating bath (4) (= an electro-coat tank comprising an e-coat fluid solution) including gas bubbles generated on a surface of the automobile body (26) (Constitution, [0002]; the gas bubbles are necessarily dissolved in the fluid solution);
A plurality of oscillators (48) connected with ultrasonic oscillator (42) (Figures 4-5) [0002] the first plurality being the initial two oscillators and the second plurality being the subsequent two oscillators (= a plurality of ultrasonic transducers positioned in a zone-of-interest of the e-coat tank, wherein the plurality of ultrasonic transducers comprises a first plurality of ultrasonic transducers located in a first region of the zone-of-interest and a second plurality of ultrasonic transducers located in a second region of the zone-of-interest, wherein the first region is spaced apart from the second region, and wherein the first plurality of ultrasonic transducers are staggered from the second plurality of ultrasonic transducers; it is noted that the claim language is particularly broad regarding the “zone-of-interest” and is not limited to a specific area, the claimed regions may be any regions, and the initial oscillators of Hoshina are staggered or not in direct alignment with the subsequent two oscillators);
Ultrasonic oscillator (42) with coated wire (44) (= control circuitry configured to control the plurality of ultrasonic transducers to direct a plurality of acoustic waves at an ultrasonic frequency uniformly throughout the volume of the e-coat fluid in the zone-of-interest of the e-coat tank; the ultrasonic oscillation of Hoshina provides uniform waves; the zone-of-interest is not inclusive of the entire e-coat tank);
The ultrasonic oscillator controls the ultrasonic waves over a given time period during the dipping of the automobile body for automobile painting while negative voltage is applied and immersed at a height in a horizontal transport direction (= control a first intensity of the acoustic waves over a defined time period to control a deposition of an e-coat pigment of the e-coat fluid solution over a vehicle part; a first intensity may be any intensity, a specific height may be any height).  Hoshina teaches that gas bubbles generated from the surface of the object to be coated are separated and then finely divided to go up into the air thus eliminating pinholes on the coated film (= acoustic waves causing controlled degasification).  
Although a time period may be any time period of deposition, Hoshina does not explicitly disclose that the time period is defined. Further, Hoshina is silent in regards to the direction of the acoustic waves. 
Oeftering discloses an electroplating system including applying directed beams of high intensity acoustic waves (abstract) and a control circuitry (a plating system control computer, 68, Col. 5 lines 42, Figure 1) configured to:
Control the plurality of plating transducers (acoustic array, 126, Figures 8B-C) to direct a plurality of acoustic waves at an ultrasonic frequency in a zone-of-interest of the e-coat tank (the control computer 68 may be used to input system configuration information, such as setting power levels associated with the radio frequency generator 26, setting acoustic signal parameters associated with the transducer, 46, Col. 7 lines 14-20), 
Wherein the directed plurality of acoustic waves at the ultrasonic frequency causes a controlled degasification (acoustic radiation pressure can propel objects including bubbles, Col. 27 lines 43-44) of the first amount of the dissolved gases from a volume of the e-coat fluid solution that corresponds to the zone-of-interest; and 
Control a first intensity of the directed plurality of acoustic waves over a defined time period (the accelerated plating process continues for a predetermined time based on experience or on a calculated thickness, Col. 24 lines 51-54) for a control over a deposition of an e-coat pigment (the system 10 used for plating object, 12, Col. 4 line 61) of the e-coat fluid solution over a metal part of a vehicle.  Regarding the claimed metal part of a vehicle, the material or article worked upon does not further limit the claimed system (MPEP § 2115). Further, Oeftering discloses the object comprising metal (Col. 3 lines 5-20). Regarding the direction of acoustic waves being omnidirectional, Oeftering discloses the control of the waveform (Col. 5 lines 56-65) and indicates that the circuitry is capable of performing acoustic waves in an omnidirectional manner.  To further teach the concept of applying omnidirectional acoustic waves, Rooklyn is herein cited for disclosing an electroplating system in which acoustic waves from an array of ultrasonic generators are directed in all directions in order to traverse the sound vibrations through the solution with the flow of current (abstract).  Rooklyn discloses the system for enhancing the electrical conductivity of materials that naturally posses electrical conductivity [0015].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hoshina, Oeftering and Rooklyn because Oeftering discloses controlling the electroplating system with control circuity and a computer for defining the electroplating parameters (e.g. time) and because Rooklyn discloses the use of omnidirectional acoustic waves for enhancing the electrical conductivity of materials by traversing acoustic waves in all directions with the flow of current. 
Regarding claim 2, Oeftering discloses hydrogen bubbles (Col. 1 line 52). 
Regarding claim 3, Oeftering discloses wherein the transducer may be positioned on the bottom of the tank (Col. 12 lines 28-29). 
	Regarding claim 7, Hoshina discloses the positioning of the oscillators as staggered.  The claimed for an inhibition of at least one dead fluid zone in the zone-of-interest is necessarily present.  The instant claim does not further indicate any structurally differences not disclosed in the combination of prior art. 
	Regarding claims 10-11, the control computer of Oeftering is used to set a radio frequency generator (26) and set acoustic signal parameters associated with the transducer (Col. 7 lines 14-20) and the accelerated plating process continues for a predetermined time based on a calculated thickness (Col. 24 lines 51-54). The omnidirection is disclosed by the teachings of Rooklyn.  
	Regarding claim 15, the automobile part of Hoshina is transported through the tank at a specified height based on the overhead conveyor with the oscillators positioned alongside the automobile part (Figures 1-2).  
	Regarding claim 16, Oeftering discloses a non-immersible ultrasound transducer including a radiating plate (lens 46, Figure 8A) as another alternative to mount the transducer (46) outside of the tank (14) and to focus waves in the liquid and to minimize the attenuation of the acoustic beam (Col. 11 line 25, Figure 3C) and wherein the control circuitry is further configured to control the non-immersible ultrasound transducer to direct an acoustic wave from the radiating plate (i.e. the control computer may be used to set power levels associated with the radio frequency generator and set acoustic signal parameters associated with the transducer, Col. 7 lines 14-20).  Additionally, Oeftering discloses that transducer may be housed in an immersible housing or may be mounted to the bottom of the tank and an acoustic buffer (46A) is used for preventing electrical shorts and protecting the transducer from harsh chemicals (Col. 11 line 38-39, Col. 12 line 28-29).  Thus, the application of non-immersible transducer is to avoid electrical shorts and harsh chemicals. 
	Regarding claim 17, Oeftering disclose a radiating plate of the non-immersible ultrasound transducer is parallel to a surface of the metal part (i.e. the transducer 46 is parallel to the object as shown in Figure 3C). 
Regarding claim 21, the claimed frequency is directed towards the manner of operating the claimed system and does not further structurally limit the claimed system.
Regarding claim 22, the claimed power is directed towards the manner of operating the claimed system and does not further structurally limit the claimed system. 
Regarding claim 23, Oeftering discloses positioning transducers on opposing sides (Col. 10 lines 23-29). 
Regarding claim 24, Oeftering discloses maintaining (i.e. controlling) a desired temperature (claim 16).  The claimed temperature is directed towards the manner of operating the claimed system and does not further structurally limit the claimed system.  
Regarding claim 25, the combination does not explicitly disclose the specific height as 800 mm, however, Oeftering discloses that the height of the object is a result-effective variable.  Oftering discloses that the height of the object above the pool (108) plays a role in the size of the plated area (Col. 15 lines 60-67).  Further selection of the height from a bottom level of the e-coat tank is an obvious engineering design choice based on the size of the object to be plated, the size of the tank, the level of plating fluid, etc. that one of ordinary skill in the art would have selected based on routine experimentation.  
Regarding claim 26, Hoshina does not disclose the presence of agitators.  
Regarding claim 27, a set of oscillators (48) of Hoshina are distally located from another set.  The Examiner interprets the distal location of the first and second region as being away from each other.  The instant claim does not provide further structural or positional requirement.  
 Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshina (JP 55-100999), in view of Oeftering et al. (US 6,368,482), in view of Rooklyn (EP 0326021) and in further view of Metzger (US 2010/0170801). 
Regarding claim 5, the combination does not disclose wherein the plurality of ultrasonic transducers comprises at least one push-pull ultrasonic transducer. 
Metzger discloses an electroplating apparatus (abstract) wherein transducer elements (150) are mounted along a bottom surface of a plating tank to assist with the plating process directly ([0108], Figures 34-35) to facilitate consistency of ion migration to an object (120). Metzger discloses that the apparatus includes a modular ultrasonic generator with a least one cylindrical push-pull transducer element in order for efficient operation within the tank in a particular application [0117].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system with a push-pull ultrasonic transducer because Metzger discloses a push-pull ultrasonic transducer for generating ultrasonic waves that propagate perpendicularly to the resonating surface for efficient operation in a particular application [0117]. 
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshina (JP 55-100999), in view of Oeftering et al. (US 6,368,482), in view of Rooklyn (EP 0326021) and in further view of Urquhart et al. (US 4,772,374).
	Regarding claim 8, the system of Hoshina controls the object to be treated using an overhead conveyor.  The computer of Oeftering performs process control functions (Col. 6 line 64- Col. 7 line 3). The combination does not explicitly disclose a control circuitry for controlling the movement.
	Urquhart discloses an electrodeposition system (title) comprising a programmable controller for generating command signals, a work carrier unit comprising a work carrier member or platform adapted to support a work piece and further including rotating the work carrier membrane or platform about a predetermined axis thereof in response to command signals (abstract). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising control circuitry configured to control a trajectory because Urquhart discloses a controller in order to control an object to be treated to follow a defined trajectory through an electroplating solution. 
	Regarding claim 9, Hoshina discloses the overhead conveyor comprising an insulating insulator (28) (= carrier frame).  The control circuitry of Hoshina necessarily controls the insulator (28) with the conveyor as the object to be treated is transported through the vessel.  The computer of Oeftering performs process control functions (Col. 6 line 64- Col. 7 line 3).  Urquhart discloses the claimed control as described above. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshina (JP 55-100999), in view of Oeftering et al. (US 6,368,482), in view of Rooklyn (EP 0326021) and in further view of Urqhart et al. (US 4,772,374) and Norton et al. (US 10,604,860). 
	Regarding claim 14, Hoshina in view of Oeftering, Rooklyn and Urquhart fail to disclose wherein the control circuitry is further configured to control an orientation of the metal part as claimed.  
	Norton discloses an e-coating process, wherein the orientation of a metal part in the e-coat fluid solution is controlled as shown in Figure 3.  Norton discloses that the conveyor system (26) is configured to simultaneously convey a vehicle body-in-white (BIW) (20) along a longitudinal axis L of a tank (22) while rotating the vehicle BIW (20) around its longitudinal axis X to form a “cork-screw” movement (Col. 3 line 16-20).  By doing the cork-screw movement, entrapped air is released, thereby reducing air bubbles between the vehicle BIW (20) and e-coat and creating an unblemished uniform layer of coating (Col. 4 lines 9-13), furthermore reducing production cost and waste (Col. 3 line 58). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the coating system and controller of Hoshina in view of Oeftering and Rooklyn to have included a conveyor system of Norton so that the control circuitry is configured to control the orientation of the metal part in the e-coat fluid solution.  In doing so, air bubbles, production cost and waste are reduced, while uniform layers of coating are achieved (Col. 3 line 58 and Col. 4 lines 9-13).  Further, it is noted that if the orientation of the metal part is changed in the e-coat fluid solution, the angle of acoustic waves and the related acoustic pressure on the surface of the metal part are consequently changed.  

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795